United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3703
                                    ___________

United States of America,                *
                                         *
                   Appellee,             *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Jerry White,                             *      [UNPUBLISHED]
                                         *
                  Appellant.             *
                                    ___________

                               Submitted: February 15, 2000

                                   Filed: March 14, 2000
                                    ___________

Before RICHARD S. ARNOLD, HEANEY and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.


       Jerry White appeals his convictions in the district court for possessing cocaine
in violation of 21 U.S.C. § 844(a) and illegally possessing a firearm in violation of 18
U.S.C. §§ 922(g)(1) and 924(a)(2). He also appeals his sentence for the firearm
conviction. We have carefully reviewed the record and the parties’ briefs, and
conclude the district court did not err in sentencing White. We are also satisfied that
the evidence presented at trialSviewed in the light most favorable to the jury’s
verdictSwas sufficient to convince a reasonable jury of White’s guilt beyond a
reasonable doubt. See United States v. Bascope-Zurita, 68 F.3d 1057, 1060 (8th Cir.
1996) (standard of review).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-